Exhibit 10.1
May 27, 2009
Mr. Philip G. Weaver
1400 Sawgrass Court
Bowling Green, OH 43402
     Re:    Employment Transition Agreement (the “Agreement”)
Dear Phil:
     When we learned you were contemplating retiring from Cooper Tire & Rubber
Company (“Cooper”), we discussed with you the continuation of your services
during the period of transition of your duties as Vice President and Chief
Financial Officer to your successor. This letter confirms the agreement between
you and Cooper with regard to this period of transition and your subsequent
retirement:

1.   PERIOD OF TRANSITION — Beginning as of the date of this letter and
continuing until December 31, 2009, you shall remain an employee of Cooper
pursuant to the terms of this Agreement. You will continue to fulfill, to the
best of your abilities, the duties and obligations of the position of Vice
President and Chief Financial Officer until the earlier to occur of (a) the
naming by Cooper of your successor; or (b) December 31, 2009. Upon the earlier
to occur of (a) the naming by Cooper of your successor; or (b) December 31,
2009, you will relinquish your position as Vice President and Chief Financial
Officer. Should the relinquishment of your position occur prior to December 31,
2009, you will continue to work until December 31, 2009 on an orderly transition
of your former duties and obligations to your successor. During the period from
the date of this Agreement until December 31, 2009 you shall continue to receive
your current annual base salary in accordance with Cooper’s normal payroll
practices and continue to be entitled to those employee benefits currently being
received by you.

2.   RETIREMENT — You will retire from Cooper as of December 31, 2009. You shall
receive the following benefits upon your retirement:

  (a)   Your pension benefit under the Spectrum Retirement Plan and any
nonqualified deferred compensation plan will be calculated based upon your
retirement date of

 



--------------------------------------------------------------------------------



 



Philip G. Weaver
May 27, 2009
Page 2

      December 31, 2009 except as provided for in Subparagraph (i) below. You
will receive payment of your retirement benefits pursuant to the terms of the
applicable Plan documents provided, however, that the Spectrum Retirement Plan
and Non-Qualified Supplementary Benefit Plan, when considered as a whole, will
provide benefits to you no less favorable than what would have been provided to
you had the provisions of the Spectrum Retirement Plan and Non-Qualified
Supplementary Benefit Plan in effect as of June 6, 2000 remained in effect,
except that service credits under the Spectrum Retirement Plan and Non-Qualified
Supplementary Benefit Plan cease to accrue after June 30, 2009. Pursuant to the
terms of the Non-Qualified Supplementary Benefit Plan, your non-qualified
benefit shall be payable in a lump sum cash payment equal to the actuarial
equivalent of the retirement pension you have accrued under the Non-Qualified
Supplementary Benefit Plan.

      For purposes of this Section 2(a), “actuarial equivalent” shall be
determined using the 1994 Uninsured Pensioner Mortality Table (UP-94) and annual
compound interest at the Corporate Bond yield average for bonds rated Aaa by
Moody’s reduced by fifty (50) basis points (.5 percent). The rate chosen from
the aforementioned table will be for the month of August 2009 and will be
truncated to the lower 0.25% increment (e.g. 6.00%, 6.25%, 6.50%, etc).     (b)
  All stock options, restricted stock units (“RSU’s”) and, if earned,
performance based stock units (“PSU’s) will continue to be governed by
applicable Plan provisions except, however, one-third of the number of stock
options granted to you as of April 6, 2009, shall vest on December 31, 2009. All
shares of stock representing RSU or PSU distributions will be made within 5
business days following the later of the final determination and approval of the
related number of shares to be issued or the vesting date applicable to each
pursuant to the terms of the plans and your elections thereunder.     (c)   You
will receive, no later than January 15, 2010, a lump sum payment of $545,800,
less applicable tax withholding.     (d)   You will receive a minimum payment at
the 100% level (50% of your current base salary) for your 2009 Annual Incentive
Plan (“AIP”) up to a maximum payment at the 200% level, should such payment be
determined payable pursuant to the AIP. Payment of the AIP amount shall be on
the same date that payments under the AIP are paid to others but in no event
later than March 15, 2010. The metrics and measurement formulas of the AIP have
been provided to you previously by Mark Krivoruchka, Senior Vice President of
Human Resources, in a note titled “Clarification items” dated May 4, 2009 and,
for purposes of this Agreement, the AIP and AIP’s metrics and measurement
formulas, are not subject to further changes.

 



--------------------------------------------------------------------------------



 



Philip G. Weaver
May 27, 2009
Page 3

  (e)   Except as provided for in Subparagraph (i) below, for purposes of
calculating your payment under the Long-Term Incentive Plan (“LTIP”), you shall
be considered to have remained an employee until December 31, 2009. LTIP
distributions, if any, will be paid pursuant to LTIP terms. The metrics and
measurement formulas of the 2009 performance under the LTIP in effect for 2009
have been provided to you previously by Mark Krivoruchka, Senior Vice President
of Human Resources, i) in your “2009 Executive Compensation Plan” letter dated
April 17, 2009 and ii) in a note titled “Clarification items” dated May 4, 2009
and, for purposes of this Agreement, the LTIP in effect for 2009 and the LTIP’s
metrics and measurement formulas, are not subject to further changes.     (f)  
Cooper shall provide you with a vehicle, pursuant to Cooper’s vehicle program
provisions currently in effect, until the earlier of: (a) your death; or
(b) December 31, 2011.     (g)   Cooper shall pay the premiums for your retiree
medical insurance and your Cooper provided life insurance plan for a period of
two years following your retirement date.     (h)   For purposes of
Section 409A, Cooper agrees that you will have incurred a separation from
service as defined in Treasury Regulations §1.409A-1(n) as of the date of your
retirement.     (i)   Notwithstanding the foregoing, should you die prior to
your retirement date of December 31, 2009, the compensation and benefits
provided hereunder shall cease as of the date of your death and your legal
beneficiaries shall be eligible for survivorship benefits, if any, in accordance
with the terms and conditions of the applicable plans, except, however, your
legal beneficiaries shall be entitled to receive, upon your death, if it were to
occur prior to December 31, 2009, (a) a continuation of your base salary
pursuant to the provisions of Section 1 herein; (b) vesting of unvested stock
options and distribution of shares equal to the number of RSU’s or PSU’s earned
pursuant to the provisions of Section 2(b) herein; (c) any unpaid lump sum
amount pursuant to the provisions of Section 2(c) herein; (d) distribution of
AIP amounts pursuant to the provisions of Section 2(d) herein; (e) prorata
amounts earned under LTIP Programs pursuant to provisions of Section 2(e)
herein; and (f) provision of retiree medical insurance pursuant to the
provisions of Section 2 (g) herein.

3.   MUTUAL AGREEMENT AND RELEASE -       Upon execution of this Agreement and,
in consideration of entering into this Agreement, the Amended and Restated 2009
Employment Agreement entered into as of December

 



--------------------------------------------------------------------------------



 



Philip G. Weaver
May 27, 2009
Page 4



22, 2008 by you and Cooper (“Employment Agreement”) shall be superseded and of
no further force and effect and the parties hereto release and forever discharge
each other, their affiliates, officers, directors, stockholders, employees,
successors, assigns, representatives, agents, heirs and counsel from all claims,
losses, liabilities, responsibilities, obligations, damages, causes of actions
and suits, including attorney fees, against each other arising out of the
Employment Agreement.
In consideration of you entering into this Agreement, Cooper agrees to pay all
amounts and benefits due or earned under this Agreement if your employment is
terminated by Cooper for any reason prior to December 31, 2009, conditioned upon
your full compliance with the provisions in Section 4 herein and your execution
and delivery of the release, as described in the paragraph below.
The receipt of benefits and payments set forth in Sections 2 (b); 2 (c); 2 (d);
2(f); and 2(g) herein are conditioned upon you, or, in the event of your death
prior to December 31, 2009, for receipt of those benefits which may be payable
to your legal beneficiaries, pursuant to Section 2 (i) herein, your legal
beneficiary and the authorized representative of your estate, executing and
delivering a release in substantially the form of Exhibit A, attached hereto.
The parties hereto understand and agree that the rights and obligations set
forth in this Section 3 are perpetual and, in any case, extend beyond the term
of this Agreement.

4.   SECRECY AND NON-COMPETITION —

  (A)   No Competing Employment. For so long as you are employed by Cooper to
provide services and continuing for one (1) year after the termination of your
employment for any reason (the “Non-Compete Period”), you shall not, unless you
receive the prior written consent of Cooper’s Board, directly or indirectly,
whether as owner, consultant, employee, partner, venturer, agent, through stock
ownership (except ownership of less than one percent (1.0%) of the number of
shares outstanding of any securities which are publicly traded), investment of
capital, lending of money or property, rendering of services, or otherwise,
compete with any of the businesses engaged by Cooper or any of Cooper’s
affiliates at the time of the termination of your retainer hereunder (such
businesses are hereinafter referred to as the “Business”), or assist, become
interested in or be connected with any corporation, firm, partnership, joint
venture, sole proprietorship or other entity which so competes with the
Business. The restrictions imposed by this Section shall not apply to any
geographic area in which neither Cooper nor any of its affiliates is engaged in
the Business.     (B)   No Interference. During the Non-Compete Period, you
shall not, whether for your own account or for the account of any other
individual, partnership, firm,

 



--------------------------------------------------------------------------------



 



Philip G. Weaver
May 27, 2009
Page 5

      corporation or other business organization or entity (other than Cooper),
intentionally solicit, endeavor to entice away from Cooper or any of its
affiliates or otherwise interfere with the relationship of Cooper or any of its
affiliates with, any person who is employed by or associated with Cooper or any
of its affiliates (including, but not limited to, any independent sales
representatives or organizations) or any person or entity who is, or was within
the then most recent 12-month period, a customer or client of Cooper or any of
its affiliates.     (C)   Secrecy. You recognize that the services to be
performed by you hereunder are special, unique and extraordinary in that, by
reason of your continued employment and your past employment with Cooper, you
may acquire or have acquired confidential information and trade secrets
concerning the operation of Cooper or any of its affiliates, the use or
disclosure of which could cause Cooper substantial loss and damages which could
not be readily calculated and for which no remedy at law would be adequate.
Accordingly, you covenant and agree with Cooper that you will not at any time,
except in performance of your obligations to Cooper hereunder or with the prior
written consent of Cooper’s Board, directly or indirectly, disclose any trade
secret or confidential information that you may learn or have learned by reason
of your association with Cooper or any of its affiliates, or use any such
information to the detriment of Cooper or any of its affiliates. The term
“confidential information”, includes, without limitation, information not
previously disclosed to the public or to the trade by Cooper’s management with
respect to Cooper or any of its affiliates’ products, manufacturing processes,
facilities and methods, research and development, trade secrets, know-how and
other intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, marketing plans or strategies, financial
information (including the revenues, costs or profits associated with Cooper or
any of its affiliates’ products), business plans, prospects or opportunities.
You understand and agree that the rights and obligations set forth in this
Section are perpetual and, in any case, shall extend beyond the Non-Compete
Period and your employment hereunder.     (D)   Exclusive Property. You confirm
that all confidential information is and shall remain the exclusive property of
Cooper. All business records, papers and documents kept or made by you relating
to the business of Cooper shall be and remain the property of Cooper. Upon the
termination of your employment with Cooper or upon the request of Cooper at
anytime, you shall promptly deliver to Cooper, and shall not, without the
consent of Cooper’s Board (which consent shall not be unreasonably withheld),
retain copies of, any written materials not previously made available to the
public, records and documents made by you or coming into your possession
concerning the business or affairs of Cooper excluding records relating
exclusively to the terms and conditions of your relationship with Cooper. You
understand and agree that the rights and

 



--------------------------------------------------------------------------------



 



Philip G. Weaver
May 27, 2009
Page 6

    obligations set forth in this Section are perpetual and, in any case, shall
extend beyond the Non-Compete Period and your employment hereunder.     (E)  
Injunctive Relief. Without intending to limit the remedies available to Cooper,
you acknowledge that a breach of any of the covenants contained in this Section
may result in material irreparable injury to Cooper for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
Cooper shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining Cooper from engaging in
activities prohibited by this Section or such other relief as may be required to
specifically enforce any of the covenants in this Section.     (F)   Extension
of Non-Compete Period. In addition to the remedies Cooper may seek and obtain
pursuant to this Section, the Non-Compete Period shall be extended by any and
all periods during which you shall be found by a court possessing personal
jurisdiction over you to have been in violation of the covenants contained in
this Section.

5.   CHANGE IN CONTROL — Should a Change in Control occur prior to your
retirement, then upon the earlier of (i) a Change in Control, as defined in
Cooper’s Change in Control Severance Pay Plan (“CIC”), or (ii) a declaration by
Cooper’s Board that a Change in Control is imminent, Cooper shall a) vest all
unvested stock options, RSU’s earned and PSU’s earned, b) immediately distribute
common shares in exchange for your surrender of your rights to RSU’s and PSU’s,
and c) fund payments otherwise due under this Agreement as outlined in
Sections 6 and 7 of the CIC.

6.   EFFECT OF SECTION 409A OF THE CODE — Notwithstanding anything to the
contrary in this Agreement, if Cooper determines that any payments or taxable
benefits to be provided to you pursuant to this Agreement are or may become
subject to the additional tax under Section 4091A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A (the “409A Taxes”) as
applicable at the time such payments and benefits are otherwise required under
this Agreement unless payment is delayed for at least six (6) months following
the date of your “separation from service” (as such term is defined under
Section 409A) with Cooper, then:

     a)(i) such payments shall be delayed until the date that is six months
after the date of your “separation from service” with Cooper, or for shorter
period of time that Cooper determines is sufficient to avoid the imposition of
the 409A Taxes (the “Payments Delay Period”), and (ii) such payments shall be
increased by an amount equal to interest on such payments for the Payments Delay
Period at a rate equal to the prime rate in effect as of the date the payment
was first due (for this purpose, the prime rate will be based on the rate
published from time to time in the Wall Street Journal) (the “Interest Rate”);
and

 



--------------------------------------------------------------------------------



 



Philip G. Weaver
May 27, 2009
Page 7
     (b)(i) with respect to the provision of such taxable benefits, for a period
of six months following the date of your “separation from service” with Cooper,
or for shorter period of time that Cooper determines is sufficient to avoid the
imposition of the 409A Taxes (the “Benefits Delay Period”), you shall be
responsible for the full cost of providing such taxable benefits, and (ii) on
the first day following the Benefits Delay Period, Cooper shall reimburse you
for the costs of providing such benefits imposed on you during the Benefits
Delay Period, plus interest accrued at the Interest Rate.

7.   LEGAL FEES AND EXPENSES — If it should appear to you that Cooper has failed
to comply with any of its obligations under this Agreement or in the event that
Cooper or any other person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from you, the benefits provided or
intended to be provided to you hereunder, Cooper irrevocably authorizes you to
retain counsel of your choice, at the expense of Cooper, to advise and represent
you in connection with any such interpretation, enforcement or defense. Cooper
will pay and be solely financially responsible for any and all attorneys’ and
related fees and expenses incurred by you in connection with any of the
foregoing; provided that, in regard to such matters, you have not failed to
prevail in at least one asserted claim, have not acted frivolously, in bad faith
or with no colorable claim, and have not asserted a claim in violation of the
release required to be executed by you pursuant to Section 3 herein.

8.   GOVERNING LAW — All matters affecting this Agreement, including the
validity thereof, are to be governed by, interpreted and construed in accordance
with the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State.

9.   CONSTRUCTION — There is no verbal understanding between us, and this
Agreement supersedes all prior proposals or other agreements between us
concerning your employment with Cooper and your subsequent retirement. All
conditions of your employment and your subsequent retirement are set forth in
this Agreement, or contained in the applicable compensation and benefit plans.
No amendment or modification to this Agreement shall be effective unless in
writing and signed by you and Cooper. This Agreement shall be construed in
accordance with the laws of the State of Ohio.

     If the foregoing correctly expresses our understanding, please signify your
agreement hereto and return to the undersigned one executed copy and retain the
duplicate hereof for your records.

 



--------------------------------------------------------------------------------



 



Philip G. Weaver
May 27, 2009
Page 8
Very truly yours,
COOPER TIRE & RUBBER COMPANY

                By:   /s/ Mark W. Krivoruchka       Title:   SVP — Human
Resources      ACCEPTED:
    /s/ Philip G. Weaver      

Date: May 27, 2009

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Release
          WHEREAS, the undersigned (the “Executive”) and Cooper Tire & Rubber
Company (“Cooper”) entered into an Employment Transition Agreement as of May 27,
2009 (the “Agreement”); and
          WHEREAS, the Executive is required to sign this Release in order to
receive certain benefits and payments as described in Sections 2(b); 2(c); 2(d);
2(f) and 2(g) of the Agreement.
          NOW THEREFORE, in consideration of the promises and agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and intending to be legally bound, the
Executive agrees as follows:
     1. This Release is effective on the date hereof and will continue in effect
as provided herein.
     2. In consideration of the payments to be made and the benefits to be
received by the Executive pursuant to Sections 2(b); 2(c); 2(d); 2(f) and 2(g)
of the Agreement, which the Executive acknowledges are in addition to payments
and benefits which the Executive would be entitled to receive absent the
Agreement, the Executive, for himself and his dependents, successors, assigns,
heirs, executors and administrators (and his and their legal representatives of
every kind), hereby releases, dismisses, remises and forever discharges its
predecessors, parents, subsidiaries, divisions, related or affiliated companies,
officers, directors, stockholders, members, employees, heirs, successors,
assigns, representatives, agents and counsel (the “Company”) from any and all
arbitrations, claims, including claims for attorney’s fees, demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which the Executive now has or may have
had for, upon, or by reason of any cause whatsoever (“claims”), against the
Company, including but not limited to:
          (a) any and all claims arising out of or relating to the Executive’s
employment by or service with the Company and his termination from the Company;
          (b) any and all claims of discrimination, including but not limited to
claims of discrimination on the basis of sex, race, age, national origin,
marital status, religion or handicap, including, specifically, but without
limiting the generality of the foregoing, any claims under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, Ohio Revised Code
Section 4101.17 and Ohio Revised Code Chapter 4112, including Sections 4112.02
and 4112.99 thereof, and any other applicable state statutes and regulations,
and
          (c) any and all claims of wrongful or unjust discharge or breach of
any contract or promise, express or implied;

 



--------------------------------------------------------------------------------



 



provided, however, that the foregoing shall not apply to claims to enforce
rights that the Executive may have as of the date hereof or in the future under
any of Cooper’s health, welfare, retirement, pension or incentive plans, under
any indemnification agreement between the Executive and Cooper, under Cooper’s
indemnification by-laws, under the directors’ and officers’ liability coverage
maintained by Cooper, under the applicable provisions of the Delaware General
Corporation Law, or that the Executive may have in the future under the
Agreement or under this Release.
     3. The Executive understands and acknowledges that the Company does not
admit any violation of law, liability or invasion of any of his rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement.
     4. The Executive further agrees and acknowledges that:
          (a) The release provided for herein releases claims to and including
the date of this Release;
          (b) The Executive has been advised by the Company to consult with
legal counsel prior to executing this Release, has had an opportunity to consult
with and to be advised by legal counsel of his choice, fully understands the
terms of this Release, and enters into this Release freely, voluntarily and
intending to be bound;
          (c) The Executive has been given a period of twenty-one (21) days to
review and consider the terms of this Release, prior to its execution and that
he may use as much of the twenty-one (21) day period as he desires; and
          (d) The Executive may, within seven (7) days after execution, revoke
this Release. Revocation shall be made by delivering a written notice of
revocation to the General Counsel at Cooper. For such revocation to be
effective, written notice must be actually received by the General Counsel at
Cooper no later than the close of business on the 7th day after the Executive
executes this Release. If the Executive does exercise his right to revoke this
Release, all of the terms and conditions of the Release shall be of no force and
effect and Cooper shall not have any obligation to make further payments or
provide benefits to the Executive as set forth in Sections 2(b); 2(c); 2(d);
2(f) and 2(g) of the Agreement.
     5. The Executive agrees that he will never file a lawsuit or other
complaint asserting any claim that is released in this Release.
     6. The Executive waives and releases any claim that he has or may have to
reemployment after his retirement from Cooper.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.

                Date:         Philip G. Weaver           

 